Title: From Thomas Jefferson to John Paul Jones, 5 November 1785
From: Jefferson, Thomas
To: Jones, John Paul



Dr. Sir
Paris Nov. 5. 1785.

The resolution of Congress of Oct. 29. 1783. is the only one I have seen on the subject of the Danish business. That is directed expressly to ‘the Ministers plenipotentiary of the U.S. at the court of Versailles empowered to negociate a peace.’ It is true that I had the honour of being named in that commission and was preparing to come when we received news of the signature of the preliminary articles. I then desired to be excused and was excused on the 1st. of Apr. 1783. so that at the date of the instruction the 29th. of October following I was not of the description of those to whom it was addressed. This has made me consider my meddling with this business as improper even in conjunction with the other gentlemen, and would certainly prevent my undertaking it singly. This circumstance, with that of there being no Danish minister here nor expected here till next spring, added to the other that Mr. Adams is the only person in Europe really authorized to apply to the court of Denmark, and that he is better acquainted with the subject than myself, induced me to wish it could be negotiated at the court of London. I shall with the utmost chearfulness do any thing I can, if in the course of the business I can be of any service. I shall send to Mr. Adams by the first opportunity a copy of my letter to him supposed to be miscarried. I am with great esteem Dear Sir your most obedient humble servt.,

Th: Jefferson

